Merwin, J.
The court below correctly held that the course of the trial: must be guided by the stipulation as to the issue between the parties, although it might operate to modify the pleadings. The line in dispute was the northerly line of the plaintiff, or the Burr property,' and the southerly line of the defendant, or the Bassett property. Both of the deeds referred to in the stipulation describe this line in similar terms: “Toastake and stones standing on the southerly bank of the brook; thence down the brook sixty-two rods to a. stake and stones on the said bank. ” In the Bassett deed, in order to reach this line, there came a course on the east side of the lot southerly along the line-bet ween lots Nos. 15 and 81, “across the brook.” Both properties seem to have-been owned originally by one Heath, who in 1803 gave a deed to one Merrick of the Bassett property, in which the lines on the east and south are described as in the Bassett deed. Then, in 1825, the balance of the property was conveyed. At the trial it was held that, if the description in the Bassett deed covered the land which plaintiff sought to recover, then the action could not be maintained. Evidence was given as to the location in fact of the stakes and stones referred to in the deed as being on the southerly bank of the creek; it being claimed by the plaintiff that they were near the edge of the water, while it was claimed by defendant that at the easterly end they were about 18 feet from the brook, and at the westerly end were about 12. The jury, by their verdict, found with the plaintiff in this respect. Assuming, then, that those monuments were placed on the southerly bank of the stream at or near the edge of the water, did the premises of the defendant, as described in the Bassett deed, include the bed of the stream? If so, then the theory of the-trial was not correct. In Luce v. Carley, 24 Wend. 451, the description began “at a hard maple tree standing on the east bank of the Onondaga river,” and then, after going east and north, proceeded as follows: “Thence west 50-chains and ten links, to the east bank of the Onondaga river; thence north, along the Onondaga river to the first-mentioned bounds! ” It was held that the grantee took to the center of the stream. In Seneca Nation of Indians v. Knight, 23 N. Y. 498, the description began at a post standing on the bank of Lake Erie at the mouth of Cattaraugus creek, and on the north bank thereof;. then, after various courses and distances, it came “to a post standing on the-north bank of Cattaraugus creek; thence down the same, and along tile several meanders thereof, to the place of beginning.” It was held that the boundary went to the center of the creek. A similar doctrine was stated by Chancellor Walworth in Child v. Starr, 4 Hill, 369, though not necessary to the decision. In Insurance Co. v. Stevens, 87 N. Y. 287, the description commenced at a point on the southerly side of a road, running thence southerly, and, after various courses and distances, came again “to the road,” and thence “along said road to the place of beginning.” It was held that the title went only to the southerly side of the highway. Substantially the same thing was held in Lee v. Lee, 27 Hun, 1. A like construction was made in English v. Brennan, 60 N. Y. 609. There the line commenced in the margin of the-*254■street, and ran thence along the street. The starting point was held to be ■controlling, and the line did not go to the center. The cases above cited in 24 Wend. and 23 N. Y. would be quite iu point in favor of plaintiff’s theory, were it not for the fact that the Bassett deed, which is under consideration, ■by its terms brings the easterly line across the brook. That shows an intent ■to include in the deed the whole of the brook. A fixed and definite monument is placed on the southerly or further bank to which the line goes. Such a monument, placed to locate the end of a line expressly brought across the brook, cannot be said to be placed there only for the purpose of indicating where the line strikes the stream, as suggested in the earlier cases referred to. It is more analogous to the definite starting points on highways that are held to control in the later cases, although the intermediate line is made to run along the highway. The expression here, “down the brook to a stake and •stones on said bank, ” indicates that the line follows the course of the stream, but continues and terminates on the same bank, at a point formally designated and fixed. In all these cases it is a question of interpretation and intent, in view of the description in the deed and such surrounding circumstances as may properly appear. Mott v. Mott, 68 N. Y. 253. I am therefore of the opinion that the description in the Bassett deed should be construed as including the bed of the stream, and, if so, the plaintiff cannot in ■any event recover to the center, as his deed is controlled by the deed to Merrick in 1803, upon which the conveyance to Bassett was based. The southerly bank referred to seems to have been of some considerable width, and more dr less steep all along the line. It may be that the place of the location on the ■bank of the stakes and stones may have some bearing on the question whether the deed of 1803 carried the title to high or low water mark. That matter, however, is not important to be considered now. It follows that the judgment and order should be reversed, and a new trial granted, costs to abide the ■event. All concur.